DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 4/1/2021.  Claims 1-21 are pending in the case.  Claims 1 and 11 are independent claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Okonowski on 5/20/2021.
The application has been amended as follows:

1.	(Currently Amended) A method of using an embedded browser for displaying content from a network application in presentation mode on a secondary display, the method comprising:
establishing, by an embedded browser of a client application executing on a client device coupled to first device and a second device, a session to a network application accessed via an embedded browser of the client application;

transmitting, by the client application, data corresponding to the selection of the presentation mode to the embedded browser, the data to cause the embedded browser to display content of the network application to be presented in the presentation mode on the second device; and
displaying, by the embedded browser responsive to receipt of the data from the client application, content of the network application in the presentation mode on the second device of the client device.
2.	(Canceled)
3.	(Previously Presented) The method of claim 1, wherein detecting, by the client application, the selection of the presentation mode further comprises detecting, by the embedded browser of the client application, the interaction with the actionable object, the method further comprising: 	mapping, by the client application using a look-up table responsive to the detection of the interaction, the interaction with the actionable object to a function corresponding to the presentation mode,  	wherein transmitting the data comprises transmitting, by the client application, a request to the embedded browser to present the content of the network application in the presentation mode based on the function from the look-up table corresponding to the interaction with the actionable object.

5.	(Currently Amended) The method of claim 1, wherein detecting, by the client application, the selection of the presentation mode further comprises detecting the selection of the presentation mode via selection of a link on the web page of the network application displayed by the embedded browser on the first device.
6.	(Currently Amended) The method of claim 1, further comprising:
	determining, by the client application, responsive to detecting the selection of the presentation mode, that there is more than one display device; and
wherein displaying content of the network application comprises displaying, by the embedded browser, responsive to determining that there is more than one display device, the content to be presented in the presentation mode on the second device while displaying the webpage of the network application on the first device of the client device.
7.	(Currently Amended) The method of claim 1, wherein displaying, by the embedded browser responsive to the presentation mode, the content further comprises generating, by the embedded browser, a web view for display on the second device.
second device.
9.	(Currently Amended) The method of claim 1, wherein displaying, by the embedded browser responsive to the presentation mode, the content of the network application to be presented in the presentation mode on the second device of the client device while displaying the web page of the network application on the first device further comprises displaying, by the embedded browser on the first device, user interface elements of the embedded browser selectable for controlling presentation of the content of the network application displayed on the second device.
10.	(Currently Amended) The method of claim 9, further comprising controlling, by the embedded browser, display of content of the network application on the second device responsive to the selection of the user interface elements of the embedded browser displayed in the first device.
11.	(Currently Amended) A system of using an embedded browser for displaying content from a network application in presentation mode on a secondary display, the system comprising:
one or more processors; and
a client application executable on the one or more processors, coupled to memory of a client device coupled to first device and a second device, the client application including an embedded browser second device; and
wherein the embedded browser within the client application is configured to display, responsive to receipt of the data from the client application, content of the network application in the presentation mode on the second device of the client device.
12.	(Canceled)
13.	(Previously Presented) The system of claim 11, wherein detecting the selection of the presentation mode comprises:  	detecting, by the embedded browser, the interaction with the actionable object; and 	mapping, by the client application using a look-up table responsive to the detection of the interaction, the interaction with the actionable object to a function corresponding to the presentation mode, 	wherein transmitting the data comprises transmitting, by the client application, a request to the embedded browser to present the content of the network application in 
14.	(Original) The system of claim 11, wherein the selection of the presentation mode is via one of a mouse or keyboard selection.
15.	(Currently Amended) The system of claim 11, wherein the selection of the presentation mode is via selection of a link on the web page of the network application displayed by the embedded browser on the first device.
16.	(Currently Amended) The system of claim 11, wherein the client application is further configured to determine, responsive to detecting the selection of the presentation mode, that there is more than one display; and wherein the embedded browser is further configured to display the content to be presented in the presentation mode on the second device while displaying the webpage of the network application on the first device of the client device responsive to the client application determining that there is more than one display device.
17.	(Currently Amended) The system of claim 11, wherein the embedded browser is further configured to generate a web view for display on the second device.
18.	(Currently Amended) The system of claim 17, wherein the embedded browser is further configured to move the content of the network application to be presented in the presentation mode to the web view on the second device.
first device, user interface elements of the embedded browser selectable for controlling presentation of the content of the network application displayed on the second device.
20.	(Currently Amended) The system of claim 19, wherein the embedded browser is further configured to control display of content of the network application on the second device responsive to selection of user interface elements of the embedded browser displayed in the first device.
21.	(Currently Amended) The method of claim 1, wherein displaying the content of the network application in the presentation mode on the second device of the client device comprises displaying, by the embedded browser, the content of the network application in the presentation mode on the second device of the client device as the actionable object appears in the web page of the network application on the first device.

Allowable Subject Matter
Claims 1, 3-11, and 13-21 are allowed.

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145